Exhibit 10.2

 

INCENTIVE UNIT GRANT AGREEMENT

 

Class D Units

 

THIS INCENTIVE UNIT GRANT AGREEMENT (this “Agreement”) is made as of October 1,
2015 (the “Grant Date”), by and between 21st Century Oncology Investments, LLC,
a Delaware limited liability company (the “Company”) and Daniel E. Dosoretz,
M.D. (“Executive”).  Capitalized terms used but not otherwise defined herein
shall have the meaning assigned to such terms in the LLC Agreement (as defined
below).

 

WHEREAS, the parties hereto desire to enter into this Agreement pursuant to
which the Company shall grant to Executive the number of Class D Units set forth
on Schedule I (“Incentive Units”); and

 

WHEREAS, simultaneously with their entry into this Agreement, the parties hereto
are entering into that certain Incentive Unit Grant Agreement - Class E Units,
dated as of the date hereof (“Class E Unit Grant”); and

 

WHEREAS, the award of the Incentive Units is intended to qualify for an
exemption from the registration requirements under the Securities Act (as
defined below), and under similar exemptions under applicable state securities
laws.

 

NOW, THEREFORE, in order to implement the foregoing and in consideration of the
mutual representations, warranties, covenants and agreements contained herein,
the parties hereto agree as follows:

 

1.                                      Definitions.

 

1.1.                            Activity Date.  The term “Activity Date” shall
mean, in the event Executive engages in any Prohibited Activity, the first date
on which Executive engages in such Prohibited Activity.

 

1.2.                            Agreement.  The term “Agreement” shall have the
meaning set forth in the preface.

 

1.3.                            Board.  The term “Board” shall mean the board of
managers of the Company.

 

1.4.                            Cause.  The term “Cause” used in connection with
the termination of employment of Executive shall (a) have the same meaning
ascribed to such term in any employment or severance agreement then in effect
between Executive and the Company or one of its subsidiaries or, if no such
agreement containing a definition of “Cause” is then in effect, (b) mean the
termination of Executive’s employment after Executive’s: (i) material breach of
this Agreement, the LLC Agreement, the Securityholders Agreement, an employment
agreement or any other written agreement between Executive and the Company or
its subsidiaries, (ii) a material breach of any fiduciary, confidentiality,
non-disclosure, non-competition, non-solicitation, non-interference,
non-disparagement obligations to the Company or its subsidiaries (including
without limitation, Executive’s engagement in any Prohibited Activities as
defined herein), (iii) willful refusal or failure to perform Executive’s
material duties to the Company or its subsidiaries (including, without
limitation, full cooperation in any audit or investigation involving the Company
and/or its

 

--------------------------------------------------------------------------------


 

subsidiaries) other than due to Executive’s death or Disability, (iv) failure to
follow the lawful directives of Executive’s superior or the Board,
(v) commission or indictment of any felony or a misdemeanor involving moral
turpitude, (vi) fraudulent activity, (vii) material violation of any policies of
the Company and/or its subsidiaries and (viii) any other misconduct or omission
by Executive which is injurious to the financial condition or business
reputation of, or is otherwise materially injurious to, the Company or any of
its Affiliates.  In the case of sub-clauses (i), (ii), (iii), (iv), (vii) and
(viii), to the extent curable as determined by the Company or its subsidiaries,
Executive shall be given written notice and five (5) business days to cure any
such act or omission prior to being terminated for Cause.  For the avoidance of
doubt, a resignation by Executive shall be treated as a termination for “Cause”
if there were grounds to terminate Executive for Cause prior to or at the time
of such resignation.

 

1.5.                            Code.  The term “Code” shall mean the United
States Internal Revenue Code of 1986, as amended.

 

1.6.                            Company.  The term “Company” shall have the
meaning set forth in the preface.

 

1.7.                            Disability.  The term “Disability” used in
connection with the termination of employment of Executive shall (a) have the
same meaning ascribed to such term in any employment or severance agreement then
in effect between Executive and the Company or one of its subsidiaries or, if no
such agreement containing a definition of “Disability” is then in effect,
(b) mean the inability of Executive to perform the essential functions of
Executive’s job, with or without reasonable accommodation, by reason of a
physical or mental infirmity, for a continuous period of six months; provided
that with respect to paragraph (b) above, the period of six (6) months shall be
deemed continuous unless Executive returns to work for at least thirty (30)
consecutive business days during such period and performs during such period at
the level and competence that existed prior to the beginning of the six
(6) month period and the date of such Disability shall be on the first day of
such six (6) month period.

 

1.8.                            Executive.  The term “Executive” shall have the
meaning set forth in the preface.

 

1.9.                            Executive Group.  The term “Executive Group”
shall mean Executive and Executive’s Permitted Transferees.

 

1.10.                     Good Reason.  The term “Good Reason” shall (a) have
the same meaning ascribed to such term in any employment or severance agreement
then in effect between Executive and the Company or one of its subsidiaries or,
if no such agreement containing a definition of “Good Reason” is then in effect,
(b) mean resignation after the occurrence of one or more of the following events
without Executive’s consent: (i) the Company’s or its subsidiaries material
breach of any written employment agreement or this Agreement that results in a
material and adverse change to Executive’s rights under the employment agreement
or this Agreement, respectively, (ii) a material diminution in the
responsibilities or authority of such Executive, (iii) a reduction in
Executive’s annual base salary or annual bonus opportunities or (iv) relocation
of Executive’s primary office location by more than thirty (30) miles; provided
that no termination pursuant to paragraph (b) above shall be deemed a
termination by Executive for “Good Reason” unless (A) Executive shall have
delivered written notice to the Company (or if applicable, its subsidiary)
specifying the purported Good Reason event within thirty (30) days of its
occurrence, (B) the Company (or if applicable, its subsidiary) fails to cure
such circumstances within thirty (30) days of receipt of such notice and
(C) Executive resigns within ten (10) days of the Company’s (or if applicable,
its subsidiary’s) failure to cure.

 

2

--------------------------------------------------------------------------------


 

1.11.                     Grant Date.  The term “Grant Date” shall have the
meaning set forth in the preamble hereto.

 

1.12.                     Holdings.  The Term “Holdings” means 21st Century
Oncology Holdings, Inc.

 

1.13.                     Holdings Common Stock.  The term “Holdings Common
Stock” means the common stock of Holdings.

 

1.14.                     Holdings Public Offering.  The term “Holdings Public
Offering” means a sale of Holdings Common Stock to the public in an offering
pursuant to an effective registration statement filed with the SEC pursuant to
the Securities Act (provided that a public offering shall not include any
issuance of equity securities in any merger or other business combination, and
shall not include any registration of the issuance of securities to existing
security holders or employees of the Company or any of its subsidiaries on
Form S-4 or Form S-8 (or any successor forms).

 

1.15.                     Incentive Units.  The term “Incentive Units” shall
have the meaning set forth in the preface.

 

1.16.                     IPO Date.  The term “IPO Date” shall mean the date on
which a Public Offering or a Holdings Public Offering, as the case may be, is
consummated.

 

1.17.                     LLC Agreement. The term “LLC Agreement” shall mean
that certain Seventh Amended and Restated Limited Liability Company Agreement,
effective as of October 1, 2015 and as substantially in the form attached hereto
as Exhibit A, by and among the Company and the members of the Company from time
to time party thereto, as amended, supplemented or otherwise modified from time
to time in accordance with its terms.

 

1.18.                     Permitted Transferee.  The term “Permitted Transferee”
means any transferee of Units pursuant to clauses (e) or (f) of the definition
of “Exempt Employee Transfer” as defined in the Securityholders Agreement.

 

1.19.                     Prohibited Activities.  The term “Prohibited
Activities” shall mean the activities that are prohibited under the covenant not
to compete, not to solicit or hire employees, not to solicit or disrupt business
relations, not to disparage or any similar restrictions, in any employment or
severance agreement then in effect between Executive and the Company or one of
its subsidiaries or, if no such agreement containing a covenant not to compete
is then in effect, Executive would be deemed to be engaged in “Prohibited
Activities” if Executive, during the term of his or her employment or engagement
and for a period of three (3) years following the Termination Date, (i) engages
in any business activities for himself or on behalf of any enterprise in any
capacity or owns any interest in any entity which competes or is competitive
with the Company in the business of organizing, establishing, developing,
providing or managing radiation therapy services or services ancillary thereto,
in any state in which the Company, its Affiliates and/or any of their respective
joint ventures then operate or has plans to operate as of the Termination Date,
(ii) interferes or disrupts or attempts to interfere or disrupt, the
relationships between the Company, its Affiliates and/or their respective joint
ventures and any patient, referral source or supplier or other person having
business relationships with the Company, its Affiliates and/or their respective
joint ventures, (iii) solicits, induces or hires, or attempts to solicit, induce
or hire, any employee, consultant or agent of the Company, its Affiliates and/or
their respective joint ventures (such employees, consultants or agents to be
covered by this restriction while so employed or engaged and for a period of six
(6) months thereafter) or (iv) publishes or makes any disparaging statements
about the Company, any Affiliate of the Company, or any of their directors,
officers or employees, under circumstances where it is reasonably foreseeable
that the statements will be made public, except that the ownership of no more
than two (2) percent of the

 

3

--------------------------------------------------------------------------------


 

stock of a publicly traded corporation shall not be deemed participation in or
affiliation with an entity or person so long as Executive has no other
connection or relationship with such entity or person. For purposes of this
definition, the term “Affiliate” shall only include the Company and its direct
or indirect parent entities or subsidiaries.

 

1.20.                     Securities Act.  The term “Securities Act” shall mean
the Securities Act of 1933, as amended, and all rules and regulations
promulgated thereunder, as the same may be amended from time to time.

 

1.21.                     Termination Date.  The term “Termination Date” means
the date upon which Executive’s employment with the Company and its subsidiaries
is terminated.

 

2.                                      Grant.  Pursuant to the terms and
subject to the conditions set forth in this Agreement and the provisions of the
LLC Agreement and the Securityholders Agreement, the Company will grant to
Executive and Executive will accept from the Company, the Incentive Units,
without any consideration paid, or any other Capital Contribution made or deemed
made, by or on behalf of Executive in respect thereof.  The Floor Amount of the
Incentive Units as of the date hereof is $0.

 

2.1.                            Section 83(b) Election.  With respect to the
Incentive Units, within ten (10) days after the Grant Date, Executive shall file
(via certified mail, return receipt requested) with the Internal Revenue Service
a completed election under Section 83(b) of the Code in the form of Exhibit B
attached hereto.  Executive shall provide the Company with proof of such timely
filing.

 

3.                                      Investment Representations of Executive.

 

3.1.                            Representations and Warranties.  In connection
with the issuance of the Incentive Units hereunder, Executive represents and
warrants to the Company that as of the date hereof:

 

(a)                                 The Incentive Units to be acquired by
Executive pursuant to this Agreement will be acquired for Executive’s own
account and not with a view to, or intention of, distribution thereof in
violation of the Securities Act, or any applicable state or foreign securities
laws, and the Incentive Units will not be disposed of in contravention of the
Securities Act or any applicable state or foreign securities laws.

 

(b)                                 This Agreement, the LLC Agreement and the
Securityholders Agreement constitute the legal, valid and binding obligation of
Executive, enforceable in accordance with their respective terms and conditions,
and the execution, delivery and performance of this Agreement, the LLC Agreement
and the Securityholders Agreement by Executive do not and will not conflict
with, violate or cause a breach of any agreement or instrument to which
Executive is a party or subject or any judgment, order or decree to which
Executive is subject.

 

(c)                                  Executive is an employee or service
provider to the Company or its subsidiaries, is sophisticated in financial
matters and is able to evaluate the risks and benefits of the investment in the
Incentive Units.

 

(d)                                 If the Company has notified Executive
(including, without limitation, by a notice set forth on the signature
page attached hereto) that it is relying or may rely on an exemption pursuant to
Regulation D of the Securities Act for the issuance of the Incentive Units to
Executive, Executive is an “accredited investor” within the meaning of
Regulation D of the Securities Act.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Executive is able to bear the economic risk
of Executive’s investment in the Incentive Units for an indefinite period of
time because the Incentive Units have not been registered under the Securities
Act and, therefore, cannot be sold unless subsequently registered under the
Securities Act or an exemption from such registration is available.

 

(f)                                   Executive (i) has had an opportunity to
ask questions and receive answers concerning the terms and conditions of the
offering of the Incentive Units and (ii) has had full access to such other
information concerning the Company as Executive has requested in connection with
the investments contemplated hereby.

 

(g)                                  Executive acknowledges and agrees that
there may be additional issuances of units of the Company on or after the Grant
Date and the Incentive Units of Executive may be diluted in connection with any
such issuance in the Company’s sole discretion.

 

(h)                                 Executive acknowledges and agrees that
neither the Company nor any of its Affiliates or representatives has made any
representations regarding such tax consequences or benefits upon which Executive
has relied and that neither the Company nor any of its Affiliates or
representatives shall have any liability or obligation to Executive with respect
to any such tax liabilities.

 

(i)                                     Executive is a resident of the city,
state and country indicated on the signature page to this Agreement.

 

(j)                                    Executive acknowledges and agrees that
Executive received and reviewed a copy of the Securityholders Agreement and the
LLC Agreement and that the Incentive Units are subject to the terms and
conditions of the Securityholders Agreement and the LLC Agreement.

 

(k)                                 The Company has advised Executive that a
notation in the form set forth below and the legends set forth in Section 9.2 of
the Securityholders Agreement shall be placed in the appropriate records of the
Company indicating that the Units are subject to restrictions on transfer (and
if the Company should at some time in the future engage the services of a
securities transfer agent, appropriate stop-transfer instructions will be issued
to such transfer agent with respect to the Incentive Units):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
REPURCHASE OPTIONS AND OTHER PROVISIONS SET FORTH IN AN INCENTIVE UNIT GRANT
AGREEMENT BETWEEN THE ISSUER AND DANIEL E. DOSORETZ, M.D., DATED AS OF OCTOBER
1, 2015, AS AMENDED AND MODIFIED FROM TIME TO TIME, A COPY OF WHICH MAY BE
OBTAINED BY THE HOLDER HEREOF AT THE ISSUER’S PRINCIPAL PLACE OF BUSINESS
WITHOUT CHARGE.”

 

3.2.                            Acknowledgment of Reliance.  Executive
acknowledges that the Company is relying upon the accuracy and completeness of
the representations contained herein in complying with its obligations under
applicable securities laws.

 

4.                                      Vesting of Units; Forfeiture.

 

4.1.                            The Incentive Units issued to Executive pursuant
to this Agreement shall be fully vested on the Grant Date; provided, however,
100% of the Incentive Units (whether held by Executive or his

 

5

--------------------------------------------------------------------------------


 

Permitted Transferees) shall be immediately forfeited without consideration or
the need for any further action by any Person in the event of (A) the
termination of Executive for Cause or (B) Executive’s voluntary resignation for
a reason other than Good Reason or Disability, in each case of this subsection
(B), before the first to occur between a Company Sale and an IPO Date.

 

4.2.                            Engagement in Prohibited Activity. 
Notwithstanding anything to the contrary herein, if Executive engages in any
Prohibited Activity, whether on or after the Termination Date, then all
Incentive Units held by the Executive Group shall expire and be immediately
forfeited without consideration or the need for any further action by any
Person. If Executive engages in any Prohibited Activity, then Executive shall be
required to pay to the Company, within ten (10) business days following the
Activity Date, an amount equal to the aggregate proceeds the Executive Group
received upon the sale or other disposition of any Units (including any
consideration received by Executive with respect to such Incentive Units in
connection with a Company Sale, a Public Offering or a Holdings Public
Offering).

 

5.                                      Miscellaneous.

 

5.1.                            Transfers to Permitted Transferees.  Prior to
the transfer of Incentive Units to a Permitted Transferee (other than a transfer
in connection with or subsequent to a Company Sale), Executive shall deliver to
the Company a written agreement (in a form acceptable to the Company) of the
proposed transferee (a) evidencing such Person’s undertaking to be bound by the
terms of this Agreement (including, without limitation, making the same
representations and warranties as Executive hereto), the LLC Agreement and the
Securityholders Agreement and (b) acknowledging that the Incentive Units
transferred to such Person will continue to be Incentive Units for purposes of
this Agreement in the hands of such Person.  Any transfer or attempted transfer
of Incentive Units in violation of any provision of this Agreement, the LLC
Agreement or the Securityholders Agreement shall be null and void, and the
Company shall not record such transfer on its books or treat any purported
transferee of such Incentive Units as the owner of such Incentive Units for any
purpose.

 

5.2.                            Recapitalizations, Exchanges, Etc., Affecting
Units.  The provisions of this Agreement shall apply, to the full extent set
forth herein with respect to the Incentive Units, to any and all securities of
the Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in exchange for, or in substitution of the Units, by reason of any dividend
payable in Units, issuance of Units, combination, recapitalization,
reclassification, merger, consolidation or otherwise.

 

5.3.                            Executive’s Employment by the Company.  Nothing
contained in this Agreement shall be deemed to obligate the Company or any
subsidiary of the Company to employ or otherwise engage Executive in any
capacity whatsoever or to prohibit or restrict the Company (or any such
subsidiary) from terminating the employment or engagement of Executive at any
time or for any reason whatsoever, with or without Cause.

 

5.4.                            Binding Effect.  The provisions of this
Agreement shall be binding upon and accrue to the benefit of the parties hereto
and their respective heirs, legal representatives, successors and permitted
assigns; provided, however, that no Permitted Transferee shall derive any rights
under this Agreement unless and until such Permitted Transferee has executed and
delivered to the Company a valid undertaking and becomes bound by the terms of
this Agreement, the LLC Agreement and the Securityholders Agreement; provided
further that Vestar Capital Partners V, L.P., a Cayman Islands exempted limited
partnership, is a third party beneficiary of the

 

6

--------------------------------------------------------------------------------


 

Company’s rights under this Agreement and shall have the right to enforce the
provisions hereof on the Company’s behalf in its sole discretion.

 

5.5.                            Amendment; Waiver.  This Agreement may be
amended only by a written instrument signed by the parties hereto.  No waiver by
any party hereto of any of the provisions hereof shall be effective unless set
forth in a writing executed by the party so waiving.

 

5.6.                            Governing Law.  This Agreement and all disputes
of the parties relating to the entering into and performance under this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware without reference to its conflict of laws
principles that would require the application of the laws of another
jurisdiction.

 

5.7.                            Jurisdiction.  Any suit, action or proceeding
with respect to this Agreement or the matters set forth herein shall be brought
in the State Courts of the State of Delaware, New Castle County and the United
States District Court for the District of Delaware, located in New Castle
County, and each of the Company and each member of the Executive Group hereby
irrevocably and unconditionally submits to the exclusive jurisdiction of such
courts for the purpose of any such suit, action, proceeding or judgment.  Each
member of the Executive Group and the Company hereby irrevocably waives any
objections which it may now or hereafter have to the laying of the venue of any
suit, action or proceeding arising out of or relating to this Agreement brought
in any State Court of the State of Delaware, New Castle County or in the United
States District Court for the District of Delaware, located in New Castle
County, and hereby further irrevocably waives any claim that any such suit,
action or proceeding brought in any such court has been brought in any
inconvenient forum.

 

5.8.                            Notices.  All notices and other communications
hereunder shall be sent in accordance with the LLC Agreement.

 

5.9.                            Integration.  This Agreement and the documents
referred to herein or delivered pursuant hereto (including, without limitation,
the LLC Agreement and the Securityholders Agreement) contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof.  There are no restrictions, agreements, promises, representations,
warranties, covenants or undertakings with respect to the subject matter hereof
other than those expressly set forth herein and therein.  This Agreement and the
documents referred to herein or delivered pursuant hereto (including, without
limitation, the LLC Agreement and the Securityholders Agreement) supersede and
cancel all prior and contemporaneous agreements and understandings between the
parties with respect to such subject matter.  The parties hereby agree and
acknowledge that, other than as provided or referenced herein (including the
Class E Unit Grant), Executive holds no other incentive equity units in the
Company, and to the extent incentive equity units were granted previously,
Executive hereby forfeits any and all such incentive equity units, for no
consideration and without the need for any further action by either party.

 

5.10.                     Counterparts.  This Agreement may be executed in
separate counterparts (including by means of telecopied signature pages and
electronic signature pages delivered by PDF), and by different parties on
separate counterparts each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.

 

5.11.                     Injunctive Relief.  Without intending to limit the
remedies available to each of the parties hereto, the Company, Executive and
Executive’s Permitted Transferees each acknowledges that a breach of any of the
terms of this Agreement may result in material and irreparable injury for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such

 

7

--------------------------------------------------------------------------------


 

injuries precisely and that, in the event of such a breach or threat thereof,
each party hereto shall be entitled to seek a temporary restraining order and/or
preliminary or permanent injunction restraining the other party (and their
Permitted Transferees) from engaging in activities prohibited by this Agreement
or such other relief as may be required specifically to enforce any of the terms
hereof.  If for any reason it is held that the restrictions under this Agreement
are not reasonable or that consideration therefore is inadequate, such
restrictions shall be interpreted or modified to include as much of the duration
and scope identified in this Agreement as will render such restrictions valid
and enforceable.

 

5.12.                     WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.

 

5.13.                     Rights Cumulative; Waiver.  The rights and remedies of
Executive and the Company under this Agreement shall be cumulative and not
exclusive of any rights or remedies which either would otherwise have hereunder
or at law or in equity or by statute, and no failure or delay by either party in
exercising any right or remedy shall impair any such right or remedy or operate
as a waiver of such right or remedy, nor shall any single or partial exercise of
any power or right preclude such party’s other or further exercise or the
exercise of any other power or right.  The waiver by any party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by either party to
exercise any right or privilege hereunder shall be deemed a waiver of such
party’s rights or privileges hereunder or shall be deemed a waiver of such
party’s rights to exercise the same at any subsequent time or times hereunder.

 

5.14.                     Spousal Consent.  If Executive is lawfully married as
of the date hereof, Executive’s spouse shall execute and deliver to the Company
the Consent in the form of Exhibit C attached hereto. No spouse executing the
Consent or any such writing solely by reason of such spouse’s “community
property” interest in the Incentive Units (if any), shall be considered to be a
“Member” under the LLC Agreement for any purposes whatsoever.

 

5.15.                     Taxes. The Company or its subsidiaries shall be
entitled to deduct or withhold from any cash amounts owing to Executive any
taxes imposed with respect to Executive’s compensation or other payments from
the Company or its subsidiaries or Executive’s ownership interest in the
Company, including wages, bonuses and/or cash distributions. To the extent that
such amounts are insufficient to permit the Company or its subsidiaries to
satisfy withholding obligations solely with respect to such taxes arising from
Executive’s compensation or other payments from the Company or its subsidiaries,
Executive shall indemnify the Company and its subsidiaries for any amounts paid
with respect to any such taxes, together with any interest, penalties and
related expenses thereto.

 

5.16.                     Survival. All covenants, representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby. This Agreement shall
survive Executive’s termination of employment or service and shall remain in
full force and effect after such termination.

 

5.17.                     Deemed Transfer of Executive Securities. If, pursuant
to the terms and conditions of this Agreement any Incentive Units are forfeited
in accordance with the provisions of this Agreement, the Securityholders
Agreement or the LLC Agreement, then from and after such time, the Person

 

8

--------------------------------------------------------------------------------


 

holding such forfeited units shall no longer have any rights as a holder of such
units and such units shall be deemed forfeited in accordance with the applicable
provisions hereof and thereof and the Company shall be deemed the owner and
holder of such units, whether or not the certificates therefor, if any, have
been delivered.

 

6.                                      Joinder to LLC Agreement and
Securityholders Agreement.  If Executive is not already a party to the LLC
Agreement and the Securityholders Agreement, then by virtue of the grant of the
Incentive Units and Executive’s execution of this Agreement, Executive hereby
joins and becomes a party to, and the Company hereby accepts Executive as a
party to, each of the LLC Agreement as a Management Member and the
Securityholders Agreement as an Other Holder.  The Company and Executive each
acknowledges and agrees that Executive shall be entitled to the applicable
benefits, and shall be subject to the applicable obligations under the LLC
Agreement and the Securityholders Agreement.  In the event that Executive fails
to timely comply with any of Executive’s obligations under the LLC Agreement or
Securityholders Agreement as determined by the Board in its good-faith
discretion, Executive may be required to immediately forfeit any or all of the
Incentive Units outstanding at the time of such non-compliance without any
consideration being paid therefor.  By virtue of the grant of the Incentive
Units and Executive’s execution of this Agreement, Executive shall be deemed to
have granted Executive’s perpetual and irrevocable power of attorney to the
Company, with full right, power and authority to take all actions necessary
and/or desirable on behalf of Executive to effectuate the provisions of the LLC
Agreement and Securityholders Agreement with respect to all Incentive Units
owned by Executive and acquired by Executive hereunder.  If Executive is already
a party to the LLC Agreement, then, by virtue of the grant of the Units
hereunder and Executive’s execution of this Agreement, Executive hereby consents
to the terms and conditions set forth in the LLC Agreement and hereby joins and
becomes a party to the LLC Agreement.

 

*****

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Incentive Unit Grant
Agreement as of the date first above written.

 

 

21ST CENTURY ONCOLOGY INVESTMENTS, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

EXECUTIVE

 

 

 

 

 

 

Name:

Daniel E. Dosoretz, M.D.

 

 

 

Address:

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Name

 

Number of Units

 

Type of Units

 

 

 

 

D

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SEVENTH AMENDED AND RESTATED LLC AGREEMENT

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ELECTION TO INCLUDE UNITS IN GROSS

INCOME PURSUANT TO SECTION 83(b) OF THE
INTERNAL REVENUE CODE

 

The undersigned was granted units (the “Units”) of 21st Century Oncology
Investments, LLC (the “Company”) on October 1, 2015.  The undersigned desires to
make an election to have the Units taxed under the provision of Section 83(b) of
the Internal Revenue Code of 1986, as amended (“Code §83(b)”), at the time the
undersigned was granted the Units.

 

Therefore, pursuant to Code §83(b) and Treasury Regulation §1.83-2 promulgated
thereunder, the undersigned hereby makes an election, with respect to the Units
(described below), to report as taxable income for calendar year 2015 the
excess, if any, of the Units’ fair market value on October 1, 2015 over the
purchase price thereof.

 

The following information is supplied in accordance with Treasury Regulation
§1.83-2(e):

 

1.                                      The name, address and social security
number of the undersigned:

 

 

Daniel E. Dosoretz, M.D.

 

 

 

 

 

 

 

 

 

 

 

SSN:

 

 

 

 

2.                                      A description of the property with
respect to which the election is being made: All Class D Units granted to the
undersigned on October 1, 2015.

 

3.                                      The date on which the property was
transferred: October 1, 2015.  The taxable year for which such election is made:
calendar year 2015.

 

4.                                      The restrictions to which the property
is subject: if the undersigned ceases to be employed by the Company or any of
its subsidiaries under certain circumstances or engages in competitive activity,
all or a portion of the Units may be subject to forfeiture and cancellation. 
The Units are also subject to transfer restrictions.

 

5.                                      The aggregate fair market value on
October 1, 2015 of the property with respect to which the election is being
made, determined without regard to any lapse restrictions and in accordance with
Revenue Procedure 93-27: $0.

 

6.                                      The aggregate amount paid for such
property: $0.

 

--------------------------------------------------------------------------------


 

A copy of this election has been furnished to the Secretary of the Company
pursuant to Treasury Regulations §1.83-2(e)(7).

 

 

Dated:

 

 

 

 

 

 

 

 

Daniel E. Dosoretz, M.D.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CONSENT OF SPOUSE

 

I,             , the undersigned spouse of Executive, hereby acknowledge that I
have read the foregoing Incentive Unit Grant Agreement (the “Agreement”) and
that I understand its contents.  I am aware that the Agreement provides for the
forfeiture of my spouse’s Incentive Units (as defined in the Agreement) under
certain circumstances and imposes other restrictions on the transfer of such
Incentive Units.  I agree that my spouse’s interest in the Incentive Units is
subject to the Agreement and any interest I may have in such Incentive Units
shall also be irrevocably bound by the Agreement and, further, that my community
property interest in such Incentive Units, if any, shall be similarly bound by
the Agreement.

 

I am aware that the legal, financial and other matters contained in the
Agreement are complex and I am encouraged to seek advice with respect thereto
from independent legal and/or financial counsel.  I have either sought such
advice or determined after carefully reviewing the Agreement that I hereby waive
such right.

 

 

Acknowledged and agreed this     day of        , 201 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Witness

 

--------------------------------------------------------------------------------